Beasley, Presiding Judge.
This Court’s judgment in this case at 206 Ga. App. 868 (426 SE2d 623) (1992) has been reversed by the Supreme Court pursuant to its grant of certiorari. MARTA v. Funk, 263 Ga. 385 (435 SE2d 196) (1993). Consequently, our judgment is vacated and the judgment of the Supreme Court is made the judgment of this Court. The judgment of the trial court entered on the jury’s verdict is reversed and the case is remanded for a new trial.

Judgment reversed and remanded with direction.


Birdsong, P. J., and Andrews, J., concur.